Name: Council Regulation (EEC) No 727/83 of 28 March 1983 extending the 1982/83 marketing year for beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 85/4 Official Journal of the European Communities 31 . 3 . 83 COUNCIL REGULATION (EEC) No 727/83 of 28 March 1983 extending the 1982/83 marketing year for beef and veal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the 1 979 Act of Accession, and in particular Article 4 thereof, Having regard to the proposal from the Commission , Whereas it has become necessary to reconsider all the matters bearing on the fixing of prices for the coming year, which will involve delay in the fixing of these prices ; whereas it is accordingly necessary to extend the 1982/83 marketing year for beef and veal until 24 April 1983 , HAS ADOPTED THIS REGULATION : Article 1 The 1982/83 marketing year for beef and veal shall end on 24 April 1983 and the 1983/84 marketing year shall commence on 25 April 1983 . Article 2 This Regulation shall enter into force on 4 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 March 1983 . For the Council The President J. ERTL (') OJ No L 148 , 28 . 6 . 1968 , p. 26 .